Citation Nr: 0900797	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran had a Videoconference Hearing before the 
undersigned in December 2008.  A transcript is associated 
with the claims folder.  

The issues of entitlement to service connection for bilateral 
pes planus, a right knee disability, and a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the service connection claim for bilateral 
pes planus in October 2005.  The veteran did not appeal this 
decision.

2.  Evidence received since the last final decision in 
October 2005 relates to an unestablished fact previously not 
of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for bilateral pes planus.  


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral pes planus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim to reopen.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis-New and Material Evidence/Pes Planus

The veteran contends that she currently has pes planus, a 
disorder which, while pre-existing military service, she 
believes was aggravated beyond the natural progression of the 
disorder during military service.  She initially filed a 
claim for service connection that was denied in a September 
1983 rating decision on the basis of there being no evidence 
of aggravation of the disorder.  That is, the RO conceded the 
existence of a post-service disability, and that the 
disability pre-existed service; however, it was the opinion 
of the RO that treatment in service did not represent a 
permanent increase in severity, and thus there was no finding 
of aggravation.  The veteran did not appeal this decision, 
and it became final within a year of notification.  

The veteran filed a claim to reopen service connection for 
pes planus in May 2005.  The RO denied this claim in October 
2005 finding that the veteran had not submitted new and 
material evidence to reopen the claim.  This claim was not 
appealed and it became final, as well.

In submitting her claim to reopen that is on appeal, the 
veteran has submitted two opinions which indicate that her 
bilateral pes planus was indeed potentially aggravated in 
service.  First, there is the report of a VA podiatrist dated 
in April 2006.  This report, while identified as being based 
on subjective history, states that there is current pes 
planus which "worsened" while the veteran was in military 
service.  The second opinion, of a VA physician assistant 
(PA), also stated that on a subjective basis, it is at least 
as likely as not that the pes planus grew in severity during 
military service (specifically, as a result of the veteran 
being a food service specialist on her feet all day).  A 
previous March 2006 report from the same PA also notes that 
the pes planus is related to the military due to constant 
boot wear and running.  This evidence is new, in that it was 
not of record at the time of the initial denial, and is 
material, in that it relates to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection.  See 38 C.F.R. § 3.156.  That is, this evidence, 
while not coming following a comprehensive examination after 
a claims file review, at least raises the possibility of an 
aggravating relationship between current pes planus and 
military service.  As this is the case, the claim is 
reopened, and the Board will consider the merits of service 
connection.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral pes 
planus; to that extent only, the claim is granted.  


REMAND

Feet/Right Knee/Left Knee

The veteran contends that her pre-existing bilateral pes 
planus was aggravated by service and that arthritis in the 
bilateral knees occurred as a result of the stresses of 
military service, or, alternatively, as a result of her pes 
planus.  At present, the veteran has not been afforded a VA 
orthopedic examination to address the etiology of the 
bilateral knee disabilities or pes planus, and the Board 
determines that the claim must be remanded in order to cure 
this defect.  

Specifically, the Board notes that the veteran has a 
diagnosis of pes planus bilaterally, as well as degenerative 
joint disease in the right and left knee.  Thus the claimed 
conditions are currently present, and at issue is whether 
there is a relationship (causal for the knees, aggravating 
for the feet) between these conditions and military service.  
The veteran's personnel records show that she was a food 
service specialist, a duty which required extensive standing.  
The service medical records indicate pain in the right dorsal 
foot in November 1982, and the veteran complained of sore 
feet after marching in June 1983.  Flat feet were noted upon 
her enlistment, and thus her claim is one of aggravation.  In 
support of this claim, a VA PA and podiatrist have indicated 
a worsening of flat feet due to either marching or working as 
a food service specialist.  The opinions were not based on a 
claims file review, and do not specifically address 
aggravation; however, they are suggestive of an aggravating 
relationship, and the Board finds that a VA examination 
should be conducted which specifically addresses any 
potential aggravation.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to bilateral knees, there is nothing in the 
service medical records which indicates onset of chronic 
arthritis in service, nor is there anything which shows 
arthritis in the first post-service year.  Despite this, the 
veteran did have a complaint of a lower leg injury in March 
1983, which was diagnosed as a soft tissue injury.  A March 
2006 opinion from a VA PA notes that the veteran's 
degeneration of the right and left knees was directly 
attributed to the service-connected injury due to running on 
boots for a long period of time and marching.  The VA PA's 
report of February 2007 also states that as the veteran was a 
cook, she was on her feet all the time, and that "they found 
later that this was detrimental to the knees and caused a lot 
of degenerative joint disease."  While there are no records 
of any military finding of arthritis, the fact that there is 
a potential nexus between the type of service performed by 
the veteran and the onset of bilateral arthritis requires 
additional development. 

Essentially, regarding the feet and knees, the Board is of 
the opinion that there is evidence of current disabling 
conditions and, there is at least some evidence which points 
to a potential nexus between these conditions and service.  
Thus, a VA orthopedic examination addressing these conditions 
is required by jurisprudential precedent.  See McLendon, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any pes planus, right knee disability, 
and left knee disability which may 
currently be present.  Following a review 
of the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

(a)  Is it at least as likely as not (50 
percent or greater probability) that pes 
planus, which clearly and unmistakably 
existed prior to service, increased in 
severity during service or was aggravated 
by the circumstances of military service 
(marching, excessive standing) beyond the 
natural course of the disease process.  

(b)  Is at least as likely as not (50 
percent or greater probability) that 
arthritis (or any other disability) in the 
left and right knee had causal origins in 
service or is in any way related to an 
incident or event is service.   

(c)  If the pes planus is found to be 
aggravated by military service, is it at 
least as likely as not that the pes planus 
either caused or aggravated the bilateral 
knee disability beyond the natural 
progress of the disease.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate. 

2.  After completion of the directed 
development, re-adjudicate the veteran's 
claims.  If the claims remain denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


